DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
NOTE: 
	Claim 1 recites the structure of the fulcrum and the non-parallel locking sections which is only discloses in the embodiment in Figure 12. The structure of the fulcrum looks usable and combinable with most embodiments of the disclosure, but not all embodiments. For purposes of compact prosecution, the fulcrum limitation is being interpreted as being used with the embodiments shown where the first and second locking sections are in fact parallel. Certain embodiments (i.e. Figure 15) cannot use the fulcrum limitation since the required relationship does not exist. Claim 10 attempts to recite both the features of Figure 12 and Figure 15 which appear to be distinct embodiments and not combinable.
It has been deemed that applicant has elected the embodiments having the parallel/non-parallel first and second locking sections. Reference after the first action to other embodiments which are not combinable with this feature will result in election by original presentation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim appears to be directed to an embodiment which does not exist. The claim recites a second anchoring unit which has a bolt and a second anchoring section which appears to be directed to Figure15A. The claim then recites first and second locking sections are not parallel to each other and abut on a fulcrum which appears to be directed to Fig.12. In no way is it disclosed or appear possible to combine the embodiments of Figures 12 and 15.  Applicant should direct the claims to the embodiments combinable with the fulcrum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103291040 A to Zheng in view of CN107893518 A to Yang.


    PNG
    media_image1.png
    561
    463
    media_image1.png
    Greyscale

Regarding claim 1, Zheng discloses a fixing structure for building wall material comprising: a first anchoring unit (See Figure above), comprising a first locking section (See Figure above), an abutting section (See Figure above) and a first anchoring section (See Figure above), the abutting section being connected between the first locking section and the first anchoring section (See Figure above), the first locking section being extended toward a direction away from the building wall material (See Figure above), the abutting section being adapted to support a fixing surface of the building wall material (Fig.3), there being an included angle of no more than 90 degrees (less than 90 degrees) between the first anchoring section and the abutting section, the first anchoring section being adapted to be embedded in a first groove (11, Fig.1) of the building wall material; and a second anchoring unit (See Figure above), comprising a second locking section (See Figure above) and a second anchoring section (See Figure above), the second locking section being adapted to form a mechanical connection with the first locking section (See Figure above), the second anchoring section being connected to the second locking section(See Figure above), the second anchoring section being adapted to be embedded in a second groove (13, Fig.1) of the building wall material or to be leaned against a peripheral surface of the building wall material (top surface of 10, Fig.1); wherein, the fixing structure for building wall material further comprises a carriage bolt set (See Figure above), the first and second locking sections are mechanically connected by the carriage bolt set (See Figure above), the first and second locking sections abut on a fulcrum (See figure above), the carriage bolt set is installed at a position between the fulcrum and the building wall material (See figure above).  
Zheng does not specifically disclose the first and second locking sections are not parallel to each other.
Yang discloses wherein the first and second locking sections are spaced from one another and cantilevered from a fulcrum point (912, 913, Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the locking sections of Zheng with a clamping action as taught by Yang caused by tightening the carriage bolts so to effectively secure the building material to the fixing structure without the need for additional mechanical fasteners.
Further, depending on the location of the grooves in the building material, the first and second locking sections may be parallel or not parallel when clamping.
Regarding claim 2, Zheng discloses further comprising a fixing unit (See figure above), at least one of the first and second locking sections being adapted to form a mechanical connection with the fixing unit (See figure above), the fixing unit being adapted to be fixed on a building wall (Fig.1).  
Regarding claim 3, Zheng discloses wherein the second anchoring section is perpendicular to the abutting section (Fig. 1 and 2).  
Regarding claim 4, Zheng discloses wherein the second anchoring unit further comprises a hook (See figure above), the hook is connected to an end, which is away from the second locking section, of the second anchoring section, the hook is extended toward the first anchoring section, and the hook is adapted to be embedded to a third groove (13, Fig.1) on the peripheral surface of the building wall material.  
Since the building material is not actually claimed, the numbering of the grooves is irrelevant. The anchoring sections are capable of being embedded into a second groove of the building material, and further capable of being inserted into a groove on the periphery.
Regarding claim 6, Zheng discloses further comprising a second carriage bolt set (see figure above), the fixing unit being mechanically connected with at least one of the first and second locking sections by the second carriage bolt set (Fig. 2 and 3).  
Regarding claim 7, Zheng in view of Yang discloses a J-shaped fixing method for building wall material utilizing at least one of the fixing structures for building wall material of claim 2 (See claim 2 above), the building wall material comprising a decorative surface (front face of 10), a fixing surface (rear face of 10) and a plurality of peripheral surfaces (peripheral edges of 10) connected between the decorative surface and the fixing surface, the J-shaped fixing method comprising: forming at least one first groove on the fixing surface (11); embedding the first anchoring section in the first groove (2nd step of Fig.1), leaning the second anchoring section against one of the peripheral surfaces (3rd step of Fig.1), and mechanically connecting the first and second locking sections (42, 3rd step of Fig.1); mechanically connecting one of the first and second locking sections to the fixing unit (43, 44, 5th step of Fig.1); and fixing the fixing unit on the building wall (70, 7th step of Fig.1).  
Regarding claim 8, Zheng in view of Yang discloses a J-shaped fixing method for building wall material utilizing at least one of the fixing structures for building wall material of claim 2 (See claim 2 above), the building wall material comprising a decorative surface (outer face of 10), a fixing surface (rear face of 10 shown in step 1 of Fig.1) and a plurality of peripheral surfaces (peripheral edges of 10) connected between the decorative surface and the fixing surface, the J-shaped fixing method comprising: forming at least one first groove (11) on the fixing surface; embedding the first anchoring section in the first groove (24, 2nd step of Fig.1), embedding the second anchoring section in a groove (34 into 13, 3rd step of Fig.1), and mechanically connecting the first and second locking sections (42, 3rd step of Fig.1); mechanically connecting one of the first and second locking sections to the fixing unit (43, 44, 5th step of Fig.1); and fixing the fixing unit on the building wall (70, 7th step of Fig.1).  
The second anchoring section of Zheng is capable of being inserted into a second groove formed in the fixing surface of the building material, but Zheng does not specifically disclose forming a second groove on the fixing surface of the building material, nor does Zheng specifically disclose embedding the second anchoring section into the second groove on the fixing surface.
Yang discloses forming a first (908, Fig.1) and second groove (903, Fig.1) on a fixing surface of a building material (910) and embedding a first anchoring section (907) into the first groove (908) and a second anchoring section (902) into a second groove (903).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a second groove on the rear fixing surface of the building material of Zheng as taught by Yang and further inserting the second anchoring section into the second groove as taught by Yang so to enable the building material to be effectively secured to the fixing structure all on the rear surface, thereby hiding the fixing structure from view, and also reducing the risk of damaging the peripheral edges of the building materials.
Regarding claim 9, Zheng does not specifically disclose wherein the included angle between the first anchoring section and the abutting section is ranging between 45-80.  
Zheng does show an angle which is less than 90 degrees and clearly greater than 45 degrees, but does not specifically recite between 45 and 80 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the included angle between 45 and 80 degrees to enable the first anchoring section to engage the first groove and to effectively hold the building material in place during installation without the building material slipping off the anchoring section or the angle being so extreme that the building material becomes hard to install. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103291040 A to Zheng in view of CN107893518 A to Yang in view of KR 10-1810602 to Jeong.

Regarding claim 5, Zheng discloses wherein the second anchoring unit has hook flanges to engage a building material but does not disclose comprising a plug pin, the plug pin is adapted to be inserted into a socket on the Page 3 of 5peripheral wall of the building wall material, the second anchoring section having a hollow part for the plug pin to pass therethrough.  
Jeong discloses providing an anchoring unit with a plug pin (21), the plug pin is adapted to be inserted into a socket (B1) on the Page 3 of 5peripheral wall of the building wall material (Fig.4), the second anchoring section having a hollow part (hole into which 21 is inserted) for the plug pin to pass therethrough.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a hollow portion in the second anchoring unit of Zheng and a plug pin as taught by Jeong so to replace the hook flange sections and enable the second anchoring section to be inserted directly into a slot within the plug pin, and to enable the second anchoring section to be attached to the peripheral wall with the plug pin.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103291040 A to Zheng in view of CN107893518 A to Yang in view of US 8,468,765 B1 to Kim.

Regarding claim 10, Zheng discloses a fixing structure for building wall material comprising: a first anchoring unit (see figure above), comprising a first locking section (see figure above), an abutting section (see figure above) and a first anchoring section (see figure above), the abutting section being connected between the first locking section and the first anchoring section (see figure above), the first locking section being extended toward a direction away from the building wall material (Fig.1; see figure above), the abutting section has a through hole (see figure above), there being an included angle of no more than 90 degrees between the first anchoring section and the abutting section (see figure above), the first anchoring section being adapted to be embedded in a first groove (11) of the building wall material (10), a second anchoring unit (bolt 41), comprising a bolt (41) and a second anchoring section (section of bolt and nut located within 12), the second anchoring section has a large-diameter section (section within 12), the bolt being inserted through the through hole (41 is inserted through the through hole of the abutting section), and the bolt being adapted to thread with the second anchoring section (41, bolt and nut) and to form a mechanical connection with the large-diameter section (bolt and nut), the second anchoring unit and the abutting section being mechanically connected (41 and abutting section are mechanically connected), the second anchoring section being adapted to be embedded in an anchor hole of the building wall material (12), wherein, the fixing structure for building wall material further comprises a carriage bolt set (See Figure above), the first and second locking sections are mechanically connected by the carriage bolt set (See Figure above) and abut at a fulcrum (see figure above), the carriage bolt set is installed at a position between the fulcrum and the building wall material (see figure above).
Zheng discloses a bolt and nut but is not clear if the nut or the bolt is embedded within 12. Further Zheng does not specifically disclose a contour of the large-diameter section being larger than a smallest cross section of the anchor hole.
Zheng also does not disclose the first and second locking sections are not parallel to each other.
Kim discloses providing a second anchoring unit having a bolt (310, 311) and a second anchoring section (the expandable anchor within the hole of the building material, Fig.4), wherein a contour of the large-diameter section being larger than a smallest cross section of the anchor hole (expandable anchors has a diameter which increases at a distal end, therefore locking the anchor in the hole).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the abutting section of Zheng with a second anchoring unit having an expandable anchor, thereby effectively locking the abutting section to the fixing surface of the building material, and providing further means for securing the building material to the fixing structure. Expandable anchors are notoriously well known in the construction art.
Yang discloses wherein the first and second locking sections are spaced from one another and cantilevered from a fulcrum point (912, 913, Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the locking sections of Zheng with a clamping action as taught by Yang caused by tightening the carriage bolts so to effectively secure the building material to the fixing structure without the need for additional mechanical fasteners.
Further, depending on the location of the grooves in the building material, the first and second locking sections may be parallel or not parallel when clamping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635